United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1040
                       ___________________________

 Tina Smith, individually, and a Natural Mother and Lawful Heir of Raymond A.
                               Smith, Jr., deceased

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Michael Kilgore, Member Kansas City Board of Police Commissioners; Alvin
      Brooks, Member Kansas City Board of Police Commissioners; Angela
 Wasson-Hunt, Member Kansas City Board of Police Commissioners; Michael
 Rader, Member Kansas City Board of Police Commissioners; Sylvester James,
 Member Kansas City Board of Police Commissioners; David Kenner, Member
Kansas City Board of Police Commissioners; Darryl Forte, Chief of Police; Selvir
 Abidovic, Police Officer, # 5569; Christopher Krueger, Police Officer, # 5476;
Christopher Taylor, Police Officer, # 5353; Andrew Keller, Police Officer, # 5576

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: February 12, 2019
                            Filed: June 11, 2019
                               ____________

Before SMITH, Chief Judge, BENTON and STRAS, Circuit Judges.
                              ____________

BENTON, Circuit Judge.
       Tina Smith, mother of Raymond A. Smith Jr., sued the Kansas City Chief of
Police, the members of the Board of Police Commissioners, and officers Selvir
Abidovic, Christopher Krueger, Christopher James Taylor, and Andrew E. Keller,
alleging they violated her son’s constitutional rights when two officers used deadly
force against him. The defendants moved for summary judgment, which the district
court1 granted. Smith appeals. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

                                          I.

       About 4:00 P.M. on May 26, 2012, officers Abidovic and Keller were
dispatched on a report of suspicious activity in a park. Officer Abidovic found two
people nearly fitting the dispatcher’s description, one later identified as Raymond
Smith. Officer Abidovic approached the suspects, who began walking away. He
yelled, “Stop, come talk to me!” Smith began running away from officer Abidovic,
out of the park. Officer Abidovic chased him on foot. Officer Keller radioed dispatch
about the pursuit. Officers Krueger and Taylor were dispatched to assist.

       Chasing Smith into a parking lot, officer Abidovic saw a gun in his hand. He
announced over dispatch radio, “He’s armed!” He pointed his gun at Smith, shouting,
“Drop the gun!” Smith did not drop it. As Smith was climbing over a chain-link
fence, he fired a shot at officer Abidovic. Officer Abidovic then fired three shots at
Smith. Officer Keller radioed dispatch, “Shots fired.” From their patrol car, officers
Krueger and Taylor found Smith on the other side of the fence. They saw him begin
to raise his gun in their direction. Officer Krueger fired five shots at Smith. He fell
to the ground. Officer Abidovic called for an ambulance. Smith died from the
gunshot wounds.


      1
        The Honorable Sarah W. Hays, United States Magistrate Judge for the Western
District of Missouri.

                                         -2-
       Smith’s mother sued, alleging excessive force; battery; assault; negligent hiring
and retention; wrongful death; failure to provide adequate medical care; and related
Monell claims. The district court dismissed the negligent hiring and retention claim,
and granted summary judgment for the defendant on all other claims.2 Smith appeals
the grant of summary judgment.

                                          II.

       This court reviews a grant of summary judgment de novo. See TCF Nat’l Bank
v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). “Summary judgment
should be granted when—viewing the facts most favorably to the nonmoving party
and giving that party the benefit of all reasonable inferences—the record shows that
there is no genuine issue of material fact.” Schilf v. Eli Lilly & Co., 687 F.3d 947,
948 (8th Cir. 2012), citing Fed.R.Civ.P. 56(c). “At summary judgment, the court’s
function is not to weigh the evidence and determine the truth of the matter itself, but
to determine whether there is a genuine issue for trial.” Id. at 949, citing Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “There is a genuine dispute when
‘the evidence is such that a reasonable jury could return a verdict for the non-moving
party.’” Dick v. Dickinson State Univ., 826 F.3d 1054, 1061 (8th Cir. 2016), quoting
Liberty Lobby, 477 U.S. at 248.

      Smith argues there is a genuine issue of material fact whether the decedent fired
or pointed his gun at officers. The district court found as an undisputed fact that
Smith fired at officer Abidovic. It based this conclusion on officer Abidovic’s
affidavit and the dashcam video from officers Abidovic and Keller’s patrol car.
Officer Abidovic states in his affidavit: “As Mr. Smith climbed over the fence, he


      2
        The defendants raised qualified immunity in their answer to the complaint, but
not in their motion for summary judgment. The district court did not address qualified
immunity, and neither does this court.

                                          -3-
pointed his gun at me, while I was about 20 yards away, and fired a shot at me.”
Smith argues this statement is contradicted by officer Keller’s statement that he did
not see the decedent point his gun at officer Abidovic. But officer Keller explains in
his affidavit that he was not looking. When the decedent reached the fence, officer
Keller reentered his patrol vehicle and began reversing the car to meet the decedent
on the other side of the fence. Backing up, he heard gunshots. He reports hearing one
gunshot, followed by several others that “sounded like return fire.” According to his
affidavit, he does not know who fired first. The dashcam audio captures the sound of
a single gun shot, followed by three more. This audio is consistent with both officers’
accounts.

        Smith next argues that officer Abidovic’s statement conflicts with the dashcam
video because it does not show the decedent raising a gun toward officer Abidovic as
he climbs the fence. When the shots are fired, only the decedent’s legs are visible in
the video. It therefore does not depict the decedent pointing his gun at officer
Abidovic, nor does it negate this account. By pointing to the inconclusiveness of the
video, Smith has failed to “set forth specific facts showing that there is a genuine issue
for trial.” TCF Nat’l Bank, 812 F.3d at 707, quoting Liberty Lobby, 477 U.S. at 256.
Smith also contends that the dashcam video creates a genuine issue of material fact
because though it shows the decedent running, it does not show a gun on his person.
In the video, the decedent’s left arm appears pinned to his side as if clutching
something, but the video is grainy and a gun is not visible. The poor video quality
does not create a genuine issue for trial. See Mann v. Yarnell, 497 F.3d 822, 827 (8th
Cir. 2007) (rejecting argument that ambiguity in unclear video creates a genuine issue
of material fact, because the video did not “demonstrably contradict[] material
representations” by the moving party). Though the video is unclear, officers can be
heard repeating the phrases “Drop the gun!” and “He has a gun!” These cries support
the officers’ statements that they saw a gun. Finally, a gun was recovered at the scene.
The evidence does not create a genuine issue whether the decedent was armed.



                                           -4-
       The district court found as an undisputed fact that Smith started to raise his gun
toward officers Krueger and Taylor. It based this conclusion on officer Krueger’s
affidavit: “Within a split second, before my patrol car came to a complete stop, I
immediately saw Mr. Smith look at me, then start to raise his gun in my direction.”
Smith attacks the credibility of officer Krueger, asserting his multiple statements
contradict each other and create a genuine issue for trial. In a 2012 statement, officer
Krueger says he saw officer Abidovic chasing the decedent before the decedent began
to raise a semiautomatic shotgun “in a threatening manner.” At his 2017 deposition
and in his 2017 affidavit, officer Krueger says he did not see officer Abidovic chasing
the decedent. Whether he saw officer Abidovic chasing the decedent is distinct from
the material inquiry: whether the decedent pointed his gun at officer Krueger. On this
point, the evidence is consistent. In his 2017 deposition, officer Taylor testified that
as he and officer Krueger approached the decedent, he pointed his gun at them.
Officers Krueger and Taylor both say that when the decedent climbed the fence, he
raised his gun in their direction. See Smith v. City of Brooklyn Park, 757 F.3d 765,
773–74 (8th Cir. 2014) (alleged inconsistencies in officers’ statements do not create
genuine issue of material fact when multiple officer statements support the material
fact that suspect was armed). Smith “may not stave off summary judgment armed
with only the hope that the jury might disbelieve witnesses’ testimony.” Thompson
v. Hubbard, 257 F.3d 896, 899 (8th Cir. 2001).

       Finally, Smith argues that the district court erred in discounting witness
statements. The district court correctly held that witnesses’ testimony that they did
not see the decedent with a gun minutes before or after his confrontation with police
does not create a genuine issue whether the decedent had a gun that he pointed and
fired during his confrontation with police. Two eyewitnesses saw the confrontation.
Florence Anderson told police she was across the street and down the block when she
saw the decedent run through the parking lot, jump the fence, get shot, and fall to the
ground. She did not see him with a gun, and she did not see anything in his hands.
Another officer, Denny Mason, observed the shooting from a police helicopter. He

                                          -5-
saw officers Abidovic and Krueger with their guns drawn. He saw something tucked
under Smith’s arm that could have been a gun.

       The district court discounted these statements as double hearsay because they
are witness statements recorded by officers in police reports. This court “review[s]
the admission of evidence for consideration at the summary judgment stage for an
abuse of discretion.” Gannon Int’l, Ltd. v. Blocker, 684 F.3d 785, 793 (8th Cir.
2012). “This deferential standard recognizes that the district court has a range of
choices, and its decision will not be disturbed as long as it stays within that range, is
not influenced by any mistake of law or fact, and does not reflect a clear error of
judgment in balancing relevant factors.” Brunsting v. Lutsen Mountains Corp., 601
F.3d 813, 818 (8th Cir. 2010). The district court did not abuse its discretion in ruling
that the reports containing Anderson’s and Mason’s statements are inadmissible
double hearsay. See United States v. Taylor, 462 F.3d 1023, 1026 (8th Cir. 2006)
(district court did not abuse discretion in ruling that police report documenting
another’s statements was inadmissible double hearsay).

        Nor did the district court err in ruling that Anderson’s and Mason’s statements
do not create a genuine issue for trial. “The district court must base its determination
regarding the presence or absence of a material issue of factual dispute on evidence
that will be admissible at trial.” Firemen’s Fund Ins. Co. v. Thien, 8 F.3d 1307,
1310 (8th Cir. 1993). “[T]he standard is not whether the evidence at the summary
judgment stage would be admissible at trial—it is whether it could be presented at trial
in an admissible form.” Gannon, 684 F.3d at 793, citing Fed.R.Civ.P. 56(c)(2). See
also Lipp v. Cargill Meat Sols. Corp., 911 F.3d 537, 544 n.6 (8th Cir. 2018) (applying
and quoting Gannon, overruling hearsay objection to summary judgment evidence not
abuse of discretion, when information could potentially be presented in admissible
form at trial). Though parties may identify evidence at summary judgment that would
be inadmissible at trial, they must demonstrate that the evidence may be offered at
trial in an admissible form. See JRT, Inc. v. TCBY Sys., Inc., 52 F.3d 734, 737 (8th

                                          -6-
Cir. 1995) (In “a successful summary judgment defense . . . [the non-movant] must
demonstrate that at trial it may be able to put on admissible evidence proving its
allegations.”). Here, Smith has “failed to obtain deposition testimony or affidavits
from [those] who gave these unsworn accounts, and thus . . . has failed to provide any
evidence from these sources that even potentially would be admissible at trial.” Mays
v. Rhodes, 255 F.3d 644, 648 (8th Cir. 2001). This court reviews the record most
favorably to Smith, but “do[es] not stretch this favorable presumption so far as to
consider as evidence statements found only in inadmissible hearsay.” Id., citing Fed
R. Civ. P. 56(e).

       No potentially admissible evidence in the record supports Smith’s allegations
that the decedent was unarmed, did not point his gun at officers, and did not shoot at
an officer. The evidence does not present a sufficient dispute to require submission
to a jury. See Quick v. Donaldson Co., 90 F.3d 1372, 1376–77 (8th Cir. 1996),
quoting Liberty Lobby, 477 U.S. at 251–52 (Summary judgment is appropriate when
the evidence “is so one-sided that one party must prevail as a matter of law.”).

                                           III.

       In light of Part II above, the district court correctly ruled that officers Abidovic
and Krueger used reasonable force. The officers’ use of deadly force was a seizure
subject to Fourth Amendment reasonableness requirements. See Tennessee v.
Garner, 471 U.S. 1, 7 (1985). “The use of deadly force is reasonable where an officer
has probable cause to believe that a suspect poses a threat of serious physical harm to
the officer or others.” Loch v. City of Litchfield, 689 F.3d 961, 965 (8th Cir. 2012),
citing Garner, 471 U.S. at 11. “[N]o constitutional or statutory right exists that would
prohibit a police officer from using deadly force when faced with an apparently loaded
weapon.” Sinclair v. City of Des Moines, 268 F.3d 594, 596 (8th Cir. 2001) (per
curiam). “As the Supreme Court has explicitly said, use of deadly force is permissible
when the officer has probable cause to believe that the suspect poses a significant

                                           -7-
threat of death or serious physical injury to the officer or others.” Id., citing Garner,
471 U.S. at 3.

       Officers Abidovic and Krueger were reasonable in using deadly force. The
decedent fired at officer Abidovic and began to raise his gun toward officers Krueger
and Taylor. Either of these facts would justify deadly force to prevent harm to
officers and others. An officer’s use of deadly force is objectively reasonable against
armed suspects who point their gun toward officers. See Partlow v. Stadler, 774 F.3d
497, 502–03 (8th Cir. 2014) (officer’s use of deadly force objectively reasonable
against armed suspect who refused commands to drop the gun and moved his shotgun
in a way leading officers to believe he was aiming at them); Aipperspach v.
McInerney, 766 F.3d 803, 806–07 (8th Cir. 2014) (officers’ use of deadly force
objectively reasonable against armed suspect who refused repeated commands to drop
the gun, pointed it once at sergeant, and then waved it in direction of officers.). Here,
the decedent posed a significant threat of death or serious physical injury to officer
Abidovic when he fired at him, and to officers Krueger and Taylor when he began to
raise his gun in their direction. It was objectively reasonable for officer Abidovic,
then officer Krueger, to use deadly force under these circumstances.

       Because officers Abidovic and Krueger used reasonable force, the district court
properly rejected Smith’s assault, battery, and wrongful death claims. See Wright v.
United States, 892 F.3d 963, 967–68 (8th Cir. 2018) (Under Missouri law, officers
can be liable for assault and battery only when they use unreasonable force), citing
Neal v. Helbling, 726 S.W.2d 483, 487 (Mo. App. 1987); Hassan v. City of
Minneapolis, 489 F.3d 914, 920 (8th Cir. 2007) (dismissing wrongful death claim
upon finding that officers’ use of deadly force was reasonable). The district court also
properly rejected Smith’s argument that officers Keller and Taylor are liable for
failing to intervene. See Nance v. Sammis, 586 F.3d 604, 612 (8th Cir. 2009)
(officers may be liable for failing to intervene in excessive force claim only when use
of force is unconstitutional). Because there was no constitutional violation by

                                          -8-
individual officers, the district court properly dismissed Smith’s Monell claim. See
Sanders v. City of Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007) (“Without a
constitutional violation by the individual officers, there can be no § 1983 or Monell
failure to train municipal liability.”), citing City of Los Angeles v. Heller, 475 U.S.
796, 799 (1986) (per curiam).

                                          IV.

      Smith argues that the district court erred by granting summary judgment on her
claim that the officers failed to follow established policies and procedures for
providing prompt medical care because questions of fact remain about who called
Emergency Medical Services (EMS) and when. The Fourteenth Amendment’s Due
Process Clause “require[s] the responsible government or governmental agency to
provide medical care to persons . . . who have been injured while being apprehended
by the police.” City of Revere v. Massachusetts Gen. Hosp., 463 U.S. 239, 244
(1983). Reviewing the dispatch radio and dashcam footage, the district court
concluded that officer Abidovic called for EMS “less than a minute” after Mr. Smith
was shot. There is no genuine dispute that the officers sought sufficiently prompt
medical care. Because the individual officers fulfilled their constitutional obligations,
the Board and the Police Chief cannot be liable for failing to train them. See
Carpenter v. Gage, 686 F.3d 644, 651 (8th Cir. 2012), citing Heller, 475 U.S. at 799.

                                     *******

      The judgment is affirmed.
                      ______________________________




                                          -9-